Exhibit 10.1

 

TICC CLO 2012-1 LLC
NOTES

 

U.S.$44,000,000 Class A-1 Senior Secured Floating Rate Notes due 2023

U.S.$5,000,000 CLASS B-1 SENIOR SECURED FLOATING RATE NOTES DUE 2023

U.S.$5,750,000 Class C-1 Secured Deferrable Floating Rate Notes due 2023

U.S.$5,250,000 Class D-1 Secured Deferrable Floating Rate Notes due 2023

 

UPSIZE PURCHASE AGREEMENT

 

as of January 24, 2013

 

Guggenheim Securities, LLC,

as the Initial Purchaser (the “Initial Purchaser”)

135 East 57th Street

7th Floor

New York, NY 10022

Attention: Paul M. Friedman

 

Ladies and Gentlemen:

 

Section 1.                Authorization of Notes.

 

Pursuant to an Indenture, dated August 23, 2012 (the “Indenture”), between TICC
CLO 2012-1 LLC, a Delaware limited liability company, as the issuer (the
“Issuer”), and The Bank of New York Mellon Trust Company, National Association,
as the trustee (the “Trustee”), the Issuer issued and sold $88,000,000 Class A-1
Notes, $10,000,000 Class B-1 Notes, $11,500,000 Class C-1 Notes, $10,500,000
Class D-1 Notes (collectively, the “Initial Offered Notes”) and $40,000,000
Subordinated Notes (the “Initial Subordinated Notes” and, together with the
Initial Offered Notes, the “Initial Notes”). Pursuant to a purchase agreement,
dated as of August 13, 2012 (the “Initial Purchase Agreement”), between the
Issuer, TICC Capital Corp. (the “Company”) and Guggenheim Securities, LLC
(“Guggenheim”), Guggenheim initially purchased the Initial Offered Notes.

 

In accordance with Section 2.13 of the Indenture, the Company, as designated
manager of the Issuer, has duly authorized the issuance and sale of additional
Notes, consisting of $44,000,000 Class A-1 Notes, $5,000,000 Class B-1 Notes,
$5,750,000 Class C-1 Notes and $5,250,000 Class D-1 Notes (collectively, the
“Additional Offered Notes” and, together with the Initial Offered Notes, the
“Offered Notes”) and $20,000,000 Subordinated Notes (the “Additional
Subordinated Notes” and, together with the Additional Offered Notes, the
“Additional Notes” and, together with the Initial Notes, the “Notes”). On the
date of the issuance and sale of the Additional Notes (the “Upsize Date”), the
Aggregate Outstanding Amount of the Notes will be as follows: $132,000,000 Class
A-1 Notes, $15,000,000 Class B-1 Notes, $17,250,000 Class C-1 Notes, $15,750,000
Class D-1 Notes and $60,000,000 Subordinated Notes. The Offered Notes will be
secured by the assets of the Issuer. The Company is the sole equity member of
the Issuer. The primary assets of the Issuer are a pool of bank loans, or
participation interests therein (collectively, the “Collateral Obligations”). On
the Closing Date, the Company sold to the Issuer all of its right, title

 

 



 

 

 

and interest in and to the initial Collateral Obligations owned by the Issuer
pursuant to a Master Loan Sale Agreement, dated as of August 23, 2012 (the
“Master Loan Sale Agreement”), between the Company and the Issuer. Pursuant to
the Indenture, as security for the indebtedness represented by the Offered
Notes, the Issuer pledged and granted to the Trustee a security interest in the
Collateral Obligations, and its rights under the Master Loan Sale Agreement. The
Collateral Obligations are managed by TICC Capital Corp., in its capacity as
collateral manager (the “Collateral Manager”) pursuant to a Collateral
Management Agreement, dated as of August 23, 2012 (the “Collateral Management
Agreement”), between the Issuer and the Collateral Manager. The Issuer has
retained The Bank of New York Mellon Trust Company, National Association (in
such capacity, the “Collateral Administrator”), to perform certain
administrative duties with respect to the Collateral Obligations pursuant to a
Collateral Administration Agreement, dated as of August 23, 2012 (the
“Collateral Administration Agreement”), between the Issuer, the Collateral
Manager and the Collateral Administrator. This Upsize Purchase Agreement (the
“Agreement”), the Initial Purchase Agreement, the Master Loan Sale Agreement,
the Indenture, the Collateral Management Agreement and the Collateral
Administration Agreement are referred to collectively herein as the “Transaction
Documents.”

 

Capitalized terms used herein but not otherwise defined shall have the meanings
set forth in the Indenture.

 

The Additional Offered Notes are to be offered without being registered under
the Securities Act of 1933, as amended (the “Securities Act”), (i) to “qualified
institutional buyers” in compliance with the exemption from registration
provided by Rule 144A under the Securities Act (“QIBs”), (ii) in offshore
transactions in reliance on Regulation S under the Securities Act (“Regulation
S”), and (iii) to institutional “accredited investors” (as defined in Rule
501(a)(1), (2), (3) or (7) under the Securities Act) (“Institutional Accredited
Investors”) who, in each case, are “qualified purchasers” (“Qualified
Purchasers”) for purposes of Section 3(c)(7) under the Investment Company Act of
1940, as amended (the “1940 Act”).

 

In connection with the sale of the Additional Offered Notes, the Company has
prepared a supplemental offering circular dated January 2, 2013 (including (A)
any exhibits thereto, (B) all information incorporated therein by reference and
(C) each monthly report rendered by the Issuer for the months of October,
November and December of 2012 pursuant to the Indenture (the “2012 Monthly
Reports”), the “Supplemental Offering Circular”), the monthly report rendered by
the Issuer for the month of January 2013 pursuant to the Indenture (the “January
2013 Monthly Report”) and the distribution report to be rendered by the Issuer
in connection with the Payment Date occurring on February 25, 2013 (which is
also the Upsize Date) pursuant to the Indenture (the “Distribution Report”, and
each of the Supplemental Offering Circular, the January 2013 Monthly Report and
the Distribution Report, an “Offering Circular”) including a description of the
terms of the Additional Offered Notes, the terms of the offering, and the
Issuer. It is understood and agreed that the close of business on January 24,
2013 constitutes the time of the contract of sale for each purchaser of the
Additional Offered Notes offered to the investors for purposes of Rule 159 under
the Securities Act (the “Time of Sale”) and that (i) the Supplemental Offering
Circular and (ii) the January 2013 Monthly Report constitute the entirety of the
information conveyed to investors as of the Time of Sale (the “Time of Sale
Information”).

 



2

 

 

It is understood and agreed that nothing in this Agreement shall prevent the
Initial Purchaser from entering into any agency agreements, underwriting
agreements or other similar agreements governing the offer and sale of
securities with any issuer or issuers of securities, and nothing contained
herein shall be construed in any way as precluding or restricting the Initial
Purchaser’s right to sell or offer for sale any securities issued by any person,
including securities similar to, or competing with, the Additional Notes.

 

During each Interest Accrual Period, the Class A-1 Notes shall bear interest at
a per annum rate equal to the then applicable LIBOR plus 1.75% per annum, the
Class B-1 Notes shall bear interest at a per annum rate equal to the then
applicable LIBOR plus 3.50% per annum, the Class C-1 Notes shall bear interest
at a per annum rate equal to the then applicable LIBOR plus 4.75% per annum, and
the Class D-1 Notes shall bear interest at a per annum rate equal to the then
applicable LIBOR plus 5.75% per annum.

 

Each of the Company and the Issuer, as applicable, hereby agrees with the
Initial Purchaser as follows:

 

Section 2.                Purchase and Sale of Additional Offered Notes.

 

Subject to the terms and conditions and in reliance upon the representations and
warranties set forth herein, the Issuer agrees to sell to the Initial Purchaser
the Additional Offered Notes, and the Initial Purchaser has agreed to use its
commercially reasonable efforts to place the aggregate principal amount of
Additional Offered Notes set forth on Schedule I hereto with investors in
accordance with the terms hereof. If purchased, the Additional Offered Notes
will be purchased at a price of 100%. It is understood and agreed that the
structuring and placement fee payable by the Company on behalf of the Issuer to
the Initial Purchaser on the Upsize Date with respect to the Additional Notes is
$829,343.75. Such fees payable by the Company on behalf of the Issuer may be
netted by the Initial Purchaser against its purchase price payment for the
Additional Offered Notes. It is understood and agreed that the Initial Purchaser
is not acquiring, and has no obligation to acquire, the Additional Subordinated
Notes (which Additional Subordinated Notes will be acquired by the Company on
the Closing Date pursuant to a purchase agreement between the Issuer and the
Company (the “Additional Subordinated Notes Purchase Agreement”)). It is further
understood and agreed that the Initial Purchaser may retain all or any portion
of the Additional Offered Notes, purchase the Additional Offered Notes for its
own account, or sell the Additional Offered Notes to its affiliates or to any
other investor in accordance with the applicable provisions hereof and of the
Indenture.

 

(a)         In addition, whether or not the transaction contemplated hereby
shall be consummated, the Company agrees to pay (or cause to be paid by the
Issuer) all costs and expenses incident to the performance by the Company of its
obligations hereunder and under the documents to be executed and delivered in
connection with the offering, issuance, sale and delivery of the Additional
Offered Notes (the “Documents”), including, without limitation or duplication.
(i) the fees and disbursements of counsel to the Company; (ii) the fees and
expenses of the Trustee and the Collateral Administrator incurred in connection
with the issuance of the Additional Offered Notes and their or its counsel, as
applicable; (iii) [reserved]; (iv) [reserved]; (v) all expenses incurred in
connection with the preparation and distribution of each Offering Circular and
other disclosure materials prepared and distributed and all expenses incurred in

 



3

 

 

connection with the preparation and distribution of the Transaction Documents;
(vi) [reserved]; (vii) [reserved]; (viii) the reasonable fees and disbursements
of counsel to the Initial Purchaser; (ix) all expenses in connection with the
qualification of the Additional Offered Notes for offering and sale under state
securities laws, including the reasonable fees and disbursements of counsel and,
if requested by the Initial Purchaser, the cost of the preparation and
reproduction of any “blue sky” or legal investment memoranda; (x) any federal,
state or local taxes, registration or filing fees (including Uniform Commercial
Code financing statements) or other similar payments to any federal, state or
local governmental authority in connection with the offering, sale, issuance and
delivery of the Additional Offered Notes; and (xi) the reasonable fees and
expenses of any special counsel or other experts required to be retained by the
Company or the Issuer to provide advice, opinions or assistance in connection
with the offering, issuance, sale and delivery of the Additional Offered Notes.

 

Section 3.                Delivery.

 

Delivery of the Additional Offered Notes shall be made in the form of one or
more global certificates delivered to The Depository Trust Company, except that
any Additional Offered Note to be sold by the Initial Purchaser to an
Institutional Accredited Investor that is also a Qualified Purchaser for
purposes of Section 3(c)(7) of the 1940 Act, but that is not a QIB (as such
terms are defined herein), shall be delivered in fully registered, certificated
form in an amount not less than the applicable minimum denomination set forth in
the Supplemental Offering Circular at the offices of Dechert LLP at 10:00 a.m.
New York City, New York time, on the Upsize Date. Subject to the foregoing, the
Additional Offered Notes will be registered in such names and such denominations
as the Initial Purchaser shall specify in writing to the Company and the
Trustee. The Additional Subordinated Notes shall be delivered to the Company on
the Closing Date in fully registered, certificated form in the permitted
denominations and the required proportions set forth in the Supplemental
Offering Circular.

 

Section 4.                Representations and Warranties of the Company.

 

The Company represents and warrants to the Initial Purchaser, as of the date
hereof and as of the Upsize Date, (a) with respect to the Company, in its
individual capacity, and (b) with respect to the Issuer, in its capacity as
designated manager on behalf of the Issuer, that:

 

(i)                 Each Offering Circular, the “Referenced Information” (as
defined in the Supplemental Offering Circular) and any additional information
and documents concerning the Additional Offered Notes, including but not limited
to one or more marketing books or preliminary offering circulars, delivered by
or on behalf of the Company to prospective purchasers of the Additional Offered
Notes (collectively, such additional information and documents, the “Additional
Offering Documents”), did not, each as of their respective dates or date on
which such statement was made and, with respect to the Supplemental Offering
Circular (except for the 2012 Monthly Reports), as of the Upsize Date, include
an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements in each, in light of the circumstances
under which they were made, not misleading; provided that the Company makes no
representation or warranty as to the information contained in or omitted from
any Offering Circular or the Additional Offering Documents in reliance upon and
in conformity with information furnished in writing to the Company by or on
behalf of the Initial Purchaser referenced in the last sentence of Section 8(a)
herein.

 



4

 

 

(ii)               The Time of Sale Information, as of the Time of Sale, did not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading; provided that the Company makes no
representation or warranty as to the information contained in or omitted from
the Time of Sale Information in reliance upon and in conformity with information
furnished in writing to the Company by or on behalf of the Initial Purchaser
referenced in the last sentence of Section 8(a) herein.

 

(iii)             The Company is a Maryland corporation, duly organized and
validly existing under the laws of the State of Maryland, has all corporate
power and authority necessary to own or hold its properties and conduct its
business in which it is engaged as described in the Supplemental Offering
Circular and has all licenses necessary to carry on its business as it is now
being conducted and is licensed and qualified in each jurisdiction in which the
conduct of its business (including, without limitation, the origination and
acquisition of Collateral Obligations and performing its obligations hereunder
and under the other Transaction Documents) requires such licensing or
qualification except where the failure to be so licensed or qualified would not,
individually or in the aggregate, have a material adverse effect on the
business, properties, assets, or condition (financial or otherwise) of the
Company (a “Material Adverse Effect”).

 

(iv)             This Agreement has been duly authorized, executed and delivered
by the Company and the Issuer and, assuming due authorization, execution and
delivery thereof by the other parties hereto, constitutes a valid and legally
binding obligation of the Company and the Issuer enforceable against the Company
and the Issuer in accordance with its terms, subject, as to enforcement only, to
the effect of bankruptcy, insolvency, reorganization, moratorium and other
similar laws relating to or affecting creditors’ rights generally or the
application of equitable principles in any proceeding, whether at law or in
equity.

 

(v)               Each of the other Transaction Documents has been duly
authorized, executed and delivered by the Company and the Issuer, as applicable,
and, assuming due authorization, execution and delivery thereof by the other
parties thereto, constitutes the valid and binding agreement of the Company and
the Issuer, as applicable, enforceable against the Company and the Issuer, as
applicable, in accordance with their respective terms, subject, as to
enforcement only, to the effect of bankruptcy, insolvency, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally or the application of equitable principles in any proceeding, whether
at law or in equity.

 



5

 

 

(vi)             The Additional Offered Notes have been duly authorized, and
when executed and authenticated in accordance with the Indenture and delivered
to and paid for by the Initial Purchaser in accordance with this Agreement, the
Additional Offered Notes will constitute valid and binding obligations of the
Issuer, enforceable against the Issuer in accordance with their terms, subject,
as to enforcement only, to the effect of bankruptcy, insolvency, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally or the application of equitable principles in any proceeding, whether
at law or in equity, and will be entitled to the benefits of the Indenture.

  

(vii)           Other than as set forth in or contemplated by each Offering
Circular, there are no legal or governmental proceedings pending to which the
Company or the Issuer is a party or of which any property or assets of the
Company or the Issuer are the subject of which could reasonably be expected to
materially adversely affect the financial position, stockholders’ equity or
results of operations of the Company or the Issuer or on the performance by the
Company or the Issuer of its obligations hereunder or under the other
Transaction Documents; and to the knowledge of the Company, no such proceedings
have been threatened or contemplated by governmental authorities or threatened
by others.

 

(viii)         The execution, delivery and performance of this Agreement and the
other Transaction Documents to which it is a party and the consummation by the
Company and the Issuer of the transactions contemplated herein and therein and
in all documents relating to the Notes will not result in any breach or
violation of, or constitute a default under, or require any consent under any
agreement or instrument to which the Company or the Issuer is a party or to
which any of its properties or assets are subject, except for such of the
foregoing as to which relevant waivers, consents or amendments have been
obtained and are in full force and effect, nor will any such action result in a
violation of the organizational documents of the Company or the Issuer or any
applicable law, except, in the case of the Company, for such breaches,
violations or defaults that would not, individually or in the aggregate, have a
Material Adverse Effect.

 

(ix)             Neither the Issuer nor the pool of Collateral Obligations is,
or after giving effect to the transactions contemplated by the Transaction
Documents will be, required to be registered as an “investment company” under
the 1940 Act.

 

(x)               Assuming the Initial Purchaser’s representations herein are
true and accurate, it is not necessary in connection with the offer, sale and
delivery of the Additional Offered Notes in the manner contemplated by this
Agreement and the Supplemental Offering Circular to register the Additional
Offered Notes under the Securities Act or to qualify the Indenture under the
Trust Indenture Act of 1939, as amended.

 

(xi)             The Additional Offered Notes satisfy the requirements set forth
in Rule 144A(d)(3) under the Securities Act. As of the Upsize Date, the
Additional Offered Notes will not be (i) of the same class as securities listed
on a national securities exchange in the United States that is registered under
Section 6 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or (ii) quoted in any “automated inter-dealer quotation system” (as such
term is used in the Exchange Act) in the United States.

 



6

 

 

(xii)           [Reserved].

 

(xiii)         Upon the execution and delivery of the Transaction Documents,
payment by the Initial Purchaser for the Additional Offered Notes, delivery to
the Initial Purchaser of the Additional Offered Notes and delivery to the
Company of the Additional Subordinated Notes, the Initial Purchaser will acquire
title to the Additional Offered Notes, in each case free of Liens except such
Liens as may be created or granted by the Initial Purchaser and those permitted
in the Transaction Documents.

 

(xiv)         No consent, authorization or order of, or filing or registration
with, any court or governmental agency is required for the issuance and sale of
the Additional Offered Notes or the execution, delivery and performance by the
Company or the Issuer, as applicable, of this Agreement or the other Transaction
Documents to which it is a party, except such consents, approvals,
authorizations, filings, registrations or qualifications as have been obtained
or as may be required under the Securities Act or state securities or blue sky
laws or the rules and regulations of the Financial Industry Regulatory Authority
in connection with the sale and delivery of the Additional Offered Notes in the
manner contemplated herein.

 

(xv)           The Collateral Obligations in all material respects have the
characteristics described in the each Offering Circular.

 

(xvi)         Each of the representations and warranties of the Company and the
Issuer set forth in each of the other Transaction Documents is true and correct
in all material respects.

 

(xvii)       [Reserved].

 

(xviii)     Neither the Issuer nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act (“Regulation D”)) of the Issuer nor anyone
acting on their behalf has, directly or indirectly (except to or through the
Initial Purchaser), sold or offered, or attempted to offer or sell, or solicited
any offers to buy, or otherwise approached or negotiated in respect of, any of
the Additional Offered Notes and neither the Issuer nor any of its affiliates
will do any of the foregoing. As used herein, the terms “offer” and “sale” have
the meanings specified in Section 2(3) of the Securities Act.

 

(xix)         Neither the Issuer nor any affiliate (as defined in Rule 501(b) of
Regulation D) of the Issuer has directly, or through any agent, sold, offered
for sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act) which is or will be integrated with
the sale of the Additional Offered Notes in a manner that would require the
registration under the Securities Act of the offering contemplated by the
Supplemental Offering Circular or engaged in any form of general solicitation or
general advertising in connection with the offering of the Additional Offered
Notes.

 



7

 

 

(xx)           With respect to any Additional Offered Notes subject to the
provisions of Regulation S of the Securities Act, the Issuer has not offered or
sold such Additional Offered Notes during the Distribution Compliance Period to
a U.S. person or for the account or benefit of a U.S. person (other than the
Initial Purchaser). For this purpose, the term “Distribution Compliance Period”
and “U.S. person” are defined as such term is defined in Regulation S.

 

(xxi)         Since the date of the latest un-audited financial statements of
the Company as of September 30, 2012, there has been no change nor any
development or event involving a prospective change which has had or could
reasonably be expected to have a material adverse change in or effect on (i) the
business, operations, properties, assets, liabilities, stockholders’ equity,
earnings, condition (financial or otherwise), results of operations or
management of the Company and its subsidiaries, considered as one enterprise,
whether or not in the ordinary course of business, or (ii) the ability of the
Company to perform its obligations hereunder or under the other Transaction
Documents.

 

(xxii)       The Notes and the Transaction Documents conform in all material
respects to the descriptions thereof in the Supplemental Offering Circular.

 

(xxiii)     Any taxes, fees, and other governmental charges in connection with
the execution and delivery of this Agreement and the other Transaction Documents
and the execution, delivery, and sale of the Notes have been or will be paid at
or before the Upsize Date.

 

(xxiv)     No proceeds received by the Company or the Issuer in respect of the
Notes will be used by the Company or the Issuer to acquire any security in any
transaction which is subject to Section 13 or 14 of the Exchange Act.

 

(xxv)       (i) To the extent applicable thereto, each of the Company, the
Issuer and their respective ERISA Affiliates is in compliance in all material
respects with ERISA unless any failure to so comply could not reasonably be
expected to have a material adverse effect and (ii) no lien under Section 303(k)
of ERISA or Section 430(k) of the Code exists on any of the Assets. As used in
this paragraph, the term “ERISA Affiliate” means, with respect to any Person, a
corporation, trade or business that is, along with such Person, a member of a
controlled group (as described in Section 414 of the Code or Section 4001 of
ERISA).

 

(xxvi)     The Company has not paid or agreed to pay to any Person any
compensation for soliciting another Person to purchase any of the Additional
Offered Notes (except as contemplated by this Agreement).

 

(xxvii)   The Company has not taken, directly nor indirectly, any action
designed to cause or to result in, or that has constituted or which might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any Additional Offered Note or to facilitate the sale or resale of the
Additional Offered Notes.

 



8

 

 

(xxviii) On and immediately after the Upsize Date, each of the Company and the
Issuer (after giving effect to the issuance of the Additional Notes and to the
other transactions related thereto as described in the Time of Sale Information)
will be Solvent. As used in this paragraph, the term “Solvent” means, with
respect to a particular date such Person, that on such date (A) the present fair
market value (or present fair saleable value) of the assets of such Person is
not less than the total amount required to pay the probable liabilities of such
Person on its total existing debts and liabilities (including contingent
liabilities) as they become absolute and matured, (B) such Person is able to
realize upon its assets and pay its debts and other liabilities, contingent
obligations and commitments as they mature and become due in the normal course
of business, (C) assuming the sale of the Additional Offered Notes as
contemplated by this Agreement and the Time of Sale Information, such Person is
not incurring debts or liabilities beyond its ability to pay as such debts and
liabilities mature and (D) such Person is not engaged in any business or
transaction, and is not about to engage in any business or transaction, for
which its property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of such contingent liabilities at any time, it
is intended that such liabilities will be computed at the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

Section 5.                Sale of Additional Offered Notes to the Initial
Purchaser.

 

The sale of the Additional Offered Notes to the Initial Purchaser will be made
without registration of the Additional Offered Notes under the Securities Act,
in reliance upon the exemption therefrom provided by Section 4(2) of the
Securities Act.

 

(a)                The Company, the Initial Purchaser and the Issuer hereby
agree that the Additional Offered Notes will be offered and sold only in
transactions exempt from registration under the Securities Act. The Company, the
Initial Purchaser and the Issuer will each reasonably believe at the time of any
sale of the Additional Offered Notes by the Issuer through the Initial Purchaser
(i) that either (A) each purchaser of the Additional Offered Notes is (1) a QIB
who is a Qualified Purchaser purchasing for its own account (or for the accounts
of QIBs who are Qualified Purchasers to whom notice has been given that the
resale, pledge or other transfer is being made in reliance on Rule 144A) in
transactions meeting the requirements of Rule 144A, or (2) an Institutional
Accredited Investor who is a Qualified Purchaser who purchases for its own
account and provides the Initial Purchaser with a written certification in
substantially the form attached to the Indenture, or (B) each purchaser is
acquiring the Additional Offered Notes in an offshore transaction meeting the
requirements of Regulation S and is a Qualified Purchaser, and (ii) that the
offering of the Additional Offered Notes will be made in a manner that will
enable the offer and sale of the Additional Offered Notes to be exempt from
registration under state securities or Blue Sky laws; and each such party
understands that no action has been taken to permit a public offering in any
jurisdiction where action would be required for such purpose. The Company, the
Initial Purchaser and the Issuer each further agree not to (i) engage (and
represents that it has not engaged) in any activity that would constitute a
public offering of the Additional Offered Notes within the meaning of Section
4(2) of the Securities Act or (ii) offer or sell the Additional Offered Notes by
(and represents that it has not engaged in) any form of general solicitation or
general advertising (as those terms are used in Regulation D), including the
methods described in Rule 502(c) of Regulation D, in connection with any offer
or sale of the Additional Offered Notes.

 



9

 

 

(b)               The Initial Purchaser hereby represents and warrants to and
agrees with the Company, that (i) it is a QIB and a Qualified Purchaser and (ii)
it will offer the Additional Offered Notes only (A) to persons who it reasonably
believes are QIBs who are Qualified Purchasers in transactions meeting the
requirements of Rule 144A, (B) to institutional investors who it reasonably
believes are Institutional Accredited Investors who are Qualified Purchasers or
(C) to persons it reasonably believes are Qualified Purchasers in offshore
transactions in accordance with Regulation S. The Initial Purchaser further
agrees that (i) it will deliver to each purchaser of the Additional Offered
Notes, at or prior to the Time of Sale, a copy of the Time of Sale Information,
as then amended or supplemented, and (ii) prior to any sale of the Additional
Offered Notes to an Institutional Accredited Investor that it does not
reasonably believe is a QIB who is a Qualified Purchaser, it will receive from
such Institutional Accredited Investor a written certification in substantially
the applicable form attached to the Indenture.

 

(c)                The Initial Purchaser hereby represents that it is duly
authorized and possesses the requisite limited liability company power to enter
into this Agreement.

 

(d)               The Initial Purchaser hereby represents there is no action,
suit or proceeding pending against or, to the knowledge of the Initial
Purchaser, threatened against or affecting, the Initial Purchaser before any
court or arbitrator or any government body, agency, or official which could
reasonably be expected to materially adversely affect the ability of the Initial
Purchaser to perform its obligations under this Agreement.

 

(e)                The Initial Purchaser hereby represents and agrees that all
offers and sales of the Additional Offered Notes by it to non-United States
persons, prior to the expiration of the Distribution Compliance Period, will be
made only in accordance with the provisions of Rule 903 or Rule 904 of
Regulation S and only upon receipt of certification of beneficial ownership of
the securities by a non-U.S. person in the form provided in the Indenture. For
this purpose, the term “Distribution Compliance Period” and “U.S. person” are
defined as such terms are defined in Regulation S.

 

(f)                The Initial Purchaser hereby represents that it (i) has not
offered or sold, and it will not offer or sell, any Additional Offered Notes to
any Person in the United Kingdom except to (A) investment professionals as
defined in Article 19 of the Financial Services and Markets Act 2000 (Financial
Promotion) Order 2005 (the “Order”) and investment personnel of the foregoing,
(B) persons who fall within any of the categories of persons described in
Articles 49(2)(A) to 49(2)(E) of the Order (high net worth companies,
unincorporated associations, etc.) and investment personnel of the foregoing and
(C) any person to whom it may otherwise lawfully be made, or otherwise in
circumstances that have not resulted and will not result in an offer to the
public in the United Kingdom within the meaning of Section 102B of the Financial
Services and Markets Act 2000 (the “FSMA”); (ii) has complied and will comply
with all applicable provisions of the FSMA with respect to anything done by it
in relation to any Additional Offered Notes in, from or otherwise involving the
United Kingdom; and (iii) has only communicated or caused to be communicated and
will only communicate or cause to be communicated any invitation or inducement
to engage in investment activity (within the meaning of Section 21 of the FSMA)
received by it in connection with the issue or sale of any Additional Offered
Notes in circumstances in which Section 21(1) of the FSMA does not apply to the
Issuer, or to persons to whom such communication may otherwise lawfully be made.

 



10

 

 

(g)               In relation to each Member State of the European Economic Area
which has implemented the Prospectus Directive (as defined below) (each, a
“Relevant Member State”), the Initial Purchaser hereby represents and agrees
that effective from and including the date on which the Prospectus Directive is
implemented in that Relevant Member State (the “Relevant Implementation Date”)
it has not made and will not make an offer of the Additional Offered Notes to
the public in that Relevant Member State prior to the publication of a
prospectus in relation to the Additional Offered Notes which has been approved
by the competent authority in that Relevant Member State or, where appropriate,
approved in another Relevant Member State and notified to the competent
authority in that Relevant Member State, all in accordance with the Prospectus
Directive, except that it may, effective from and including the Relevant
Implementation Date, make an offer of the Additional Offered Notes to the public
in that Relevant Member State at any time:

 

(i)                 to legal entities which are authorized or regulated to
operate in the financial markets or, if not so authorized or regulated, whose
corporate purpose is solely to invest in securities:

 

(ii)               to any legal entity which has two or more of (1) an average
of at least 250 employees during the last financial year; (2) a total balance
sheet of more than €43,000,000 and (3) an annual net turnover of more than
€50,000,000, as shown in its last annual or consolidated financial statements;
or

 

(iii)             in any other circumstances which do not require the
publication by the issuer of a prospectus pursuant to Article 3 of the
Prospectus Directive.

 

For the purposes of this Section 5(g), the expression “offer of Additional
Offered Notes to the public” in relation to any Additional Offered Notes in any
Relevant Member State means the communication in any form and by any means of
sufficient information on the terms of the offer and the Additional Offered
Notes so as to enable an investor to decide to purchase or subscribe the
Additional Offered Notes, as the same may be varied in that Member State by any
measure implementing the Prospectus Directive in that Member State and the
expression “Prospectus Directive” means Directive 2003/71/EC and includes any
relevant implementing measure in each Relevant Member State.

 

Section 6.                Certain Agreements of the Company.

 

The Company covenants and agrees with the Initial Purchaser as follows:

 



11

 

 

(a)                If, at any time prior to the 90th day following the Upsize
Date, any event involving the Company, the Issuer or, to the knowledge of a
Responsible Officer of the Company, the Collateral Manager shall occur as a
result of which the Supplemental Offering Circular (as then amended or
supplemented) would include an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, the Company will
immediately notify the Initial Purchaser and will cause the Issuer to prepare
and furnish to the Initial Purchaser an amendment or supplement to the
Supplemental Offering Circular that will correct such statement or omission. The
Issuer will not at any time amend or supplement the Supplemental Offering
Circular (i) prior to having furnished the Initial Purchaser with a copy of the
proposed form of the amendment or supplement and giving the Initial Purchaser a
reasonable opportunity to review the same or (ii) except to the extent the
Company may determine it or the Issuer is required to so disclose pursuant to
applicable law and after consultation with the Initial Purchaser (and, in such a
circumstance, shall remove all references to the Initial Purchaser therefrom if
so requested by the Initial Purchaser), in a manner to which the Initial
Purchaser or its counsel shall object.

 

(b)               During the period referred to in Section 6(a), the Company
will furnish to the Initial Purchaser, without charge, copies of the
Supplemental Offering Circular (including all exhibits and documents
incorporated by reference therein), the Transaction Documents, and all
amendments or supplements to such documents, in each case, as soon as reasonably
available and in such quantities as the Initial Purchaser may from time to time
reasonably request.

 

(c)                Subject to compliance with Regulation FD, at all times during
the course of the private placement contemplated hereby and prior to the Upsize
Date, (i) the Company will make available to each offeree the Additional
Offering Documents and such information concerning any other relevant matters as
it or any of its affiliates possess or can acquire without unreasonable effort
or expense, as determined in good faith by it or such affiliate, as applicable,
(ii) the Company will provide each offeree the opportunity to ask questions of,
and receive answers from, it concerning the terms and conditions of the offering
and to obtain any additional information, to the extent it or any of its
affiliates possess such information or can acquire it without unreasonable
effort or expense (as determined in good faith by it or such affiliate, as
applicable), necessary to verify the accuracy of the information furnished to
the offeree, (iii) the Company will not publish or disseminate any material in
connection with the offering of the Additional Offered Notes except as
contemplated herein or as consented to by the Initial Purchaser or in connection
with the Company’s disclosure obligations under the Exchange Act, provided that
no such disclosure under the Exchange Act would result in a requirement that the
offering of the Notes be registered under §5 of the Securities Act, (iv) the
Company will advise the Initial Purchaser promptly of the receipt by the Company
of any communication from the SEC or any state securities authority concerning
the offering or sale of the Additional Offered Notes, (v) the Company will
advise the Initial Purchaser promptly of the commencement of any lawsuit or
proceeding to which the Company is a party relating to the offering or sale of
the Additional Offered Notes, and (vi) the Company will advise the Initial
Purchaser of the suspension of the qualification of the Additional Offered Notes
for offering or sale in any jurisdiction, or the initiation or threat of any
procedure for any such purpose.

 



12

 

 

(d)               Subject to compliance with Regulation FD, the Company will
furnish, upon the written request of any Noteholder or of any owner of a
beneficial interest in a Note, such information as is specified in paragraph
(d)(4) of Rule 144A under the Securities Act (i) to such Noteholder or
beneficial owner, (ii) to a prospective purchaser of such Note or interest
therein who is a QIB and a Qualified Purchaser designated by such Noteholder or
beneficial owner, or (iii) to the Trustee for delivery to such Noteholder,
beneficial owner or prospective purchaser, in order to permit compliance by such
Noteholder or beneficial owner with Rule 144A in connection with the resale of
such Note or beneficial interest therein by such holder or beneficial owner in
reliance on Rule 144A unless, at the time of such request, the Issuer is subject
to the reporting requirements of Section 13 or 15(d) of the Securities Exchange
Act of 1934 or is exempt from such reporting requirements pursuant to and in
compliance with Rule 12g3-2(b).

 

(e)                Except as otherwise provided in the Indenture, each
Additional Offered Note will contain legends in the forms set forth in the
Supplemental Offering Circular.

 

(f)                Neither the Issuer nor any of its affiliates or any other
Person acting on their behalf shall engage, in connection with the offer and
sale of the Additional Offered Notes, in any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D under the
Securities Act, including, but not limited to, the following:

 

(i)                 any advertisement, article, notice or other communication
published in any newspaper, magazine or similar medium or broadcast over
television or radio; and

 

(ii)               any seminar or meeting whose attendees have been invited by
any general solicitation or general advertising.

 

(g)               The Issuer shall not solicit any offer to buy from or offer to
sell or sell to any Person any Additional Offered Notes, except through the
Initial Purchaser or with the consent of the Initial Purchaser and/or as
otherwise specified in the Indenture at any time prior to the Upsize Date; on or
prior to the Upsize Date, neither the Issuer nor any of its affiliates (except
for compliance by the Company with Regulation FD) shall publish or disseminate
any material other than the Additional Offering Documents consented to by the
Initial Purchaser and the Time of Sale Information in connection with the offer
or sale of the Additional Offered Notes as contemplated by this Agreement,
unless the Initial Purchaser shall have consented to the use thereof; if the
Issuer or any of its affiliates makes any press release including “tombstone”
announcements, in connection with the Transaction Documents, the Issuer shall
permit the Initial Purchaser to review and approve such release in advance.

 

(h)               The Issuer shall not take, or permit or cause any of its
affiliates to take, any action whatsoever which would have the effect of
requiring the registration, under the Securities Act, of the offer or sale of
the Additional Offered Notes.

 

(i)                 The Issuer shall not take, directly or indirectly, any
action designed to or which has constituted or which might reasonably be
expected to cause or result, under the Exchange Act or otherwise, in
stabilization or manipulation of the price of any Additional Offered Note to
facilitate the sale or resale of the Additional Offered Notes.

 

(j)                 The Company shall apply the net proceeds from the sale of
the Additional Offered Notes as set forth in the Section 2.13 of the Indenture.

 



13

 

 

Section 7.                Conditions of the Initial Purchaser Obligations.

 

The obligation of the Initial Purchaser to purchase the Additional Offered Notes
on the Upsize Date will be subject to the accuracy, in all material respects, of
the representations and warranties of the Company and the Issuer herein, to the
performance, in all material respects, by the Company and the Issuer of their
respective obligations hereunder and to the following additional conditions
precedent:

 

(a)                The Additional Offered Notes shall have been duly authorized,
executed, authenticated, delivered and issued, the Transaction Documents shall
have been duly authorized, executed and delivered by the respective parties
thereto and shall be in full force and effect, and the documents required to be
delivered pursuant to the Indenture in respect of the Collateral Obligations
shall have been delivered to the Custodian pursuant to and as required by the
Transaction Documents.

 

(b)               The Initial Purchaser shall have received (I) a certificate,
dated as of the Closing Date, of the Chief Executive Officer or Chief Financial
Officer of the Company, in its individual capacity (and, with respect to the
Issuer, in its capacity as designated manager on behalf of the Issuer), to the
effect that such officer has carefully examined this Agreement, the Supplemental
Offering Circular and the Transaction Documents and that, to the best of such
officer’s knowledge (i) since the date information is given in the Supplemental
Offering Circular, there has not been any material adverse change in the
condition, financial or otherwise, or in the earnings, business affairs or
business prospects of the Company or the Issuer whether or not arising in the
ordinary course of business, or the ability of the Company or the Issuer to
perform its obligations hereunder or under the Transaction Documents, (ii) each
of the Company and the Issuer has complied in all material respects with all
agreements and satisfied all conditions on its part to be performed or satisfied
hereunder and under the other Transaction Documents, at or prior to the Upsize
Date, (iii) the representations and warranties of the Company and the Issuer in
the Transaction Documents are true and correct in all material respects, as of
the Upsize Date, as though such representations and warranties had been made on
and as of such date, and (iv) nothing has come to the attention of such officer
that would lead such officer to believe that (A) the Time of Sale Information,
as of the Time of Sale, contained any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and (B) the Supplemental Offering Circular, as of its date and as of
the Upsize Date, or any Additional Offering Document, as of its respective date,
contained or contains an untrue statement of a material fact or omits to state
any material fact necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading and (II) a
certificate, dated as of the Upsize Date, of senior officer of the Company to
the effect that such officer has carefully examined the Supplemental Offering
Circular and that, to the best of such officer’s knowledge, nothing has come to
the attention of such officer that would lead such officer to believe that the
information contained in the Supplemental Offering Circular under the heading
“Risk Factors—Relating to Certain Conflicts of Interest—Certain Conflicts of
Interest Relating to the Collateral Manager and its Affiliates”, as of the date
of the Supplemental Offering Circular and as of the Upsize Date, contained any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 



14

 

 

(c)                The Class A-1 Notes shall have been rated no less than “Aaa
(sf)” and “AAA (sf)” by Moody’s and S&P, respectively, the Class B-1 Notes shall
have been rated no less than “Aa2 (sf)” and “AA (sf)” by Moody’s and S&P,
respectively, the Class C-1 Notes shall have been rated no less than “A2 (sf)”
and “A (sf)” by Moody’s and S&P, respectively, and the Class D-1 Notes shall
have been rated no less than “Baa2 (sf)” and “BBB (sf)” by Moody’s and S&P,
respectively. Such ratings shall not have been rescinded, and no public
announcement shall have been made by either of Moody’s or S&P that any ratings
of the Offered Notes have been placed under review.

 

(d)               [Reserved].

 

(e)                [Reserved].

 

(f)                The Initial Purchaser shall have received legal opinions of
Sutherland Asbill & Brennan LLP, counsel to the Company, the Issuer and the
Collateral Manager, with respect to certain corporate matters with respect to
the Issuer, the Company and the Collateral Manager and certain securities law
and investment company matters, in form and substance satisfactory to the
Initial Purchaser, in form and substance satisfactory to the Initial Purchaser.

 

(g)               The Initial Purchaser shall have received an opinion of
Dechert LLP, special U.S. federal income tax counsel to the Issuer, with respect
to the treatment of the Additional Offered Notes as debt for U.S. federal income
tax purposes and in form and substance satisfactory to the Initial Purchaser.

 

(h)               [Reserved].

 

(i)                 The Initial Purchaser shall have received from the Trustee a
certificate signed by one or more duly authorized officers of the Trustee, dated
as of the Upsize Date, in customary form.

 

(j)                 The Company shall have furnished to the Initial Purchaser
and its counsel such further information, certificates and documents as the
Initial Purchaser and its counsel may reasonably have requested, and all
proceedings in connection with the transactions contemplated by this Agreement,
the other Transaction Documents and all documents incident hereto shall be in
all respects satisfactory in form and substance to the Initial Purchaser and its
counsel.

 

(k)               The Company shall have purchased or otherwise acquired the
Additional Subordinated Notes in accordance with the terms of the Additional
Subordinated Notes Purchase Agreement.

 

(l)                 The Indenture, the Master Loan Sale Agreement, the
Collateral Management Agreement and all other documents incident hereto and to
the other Transaction Documents shall be reasonably satisfactory in form and
substance to the Initial Purchaser and its counsel.

 

If any of the conditions specified in this Section 7 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions and certificates mentioned above shall not be satisfactory
in form and substance to the Initial Purchaser, this Agreement and all of the
Initial Purchaser’s obligations hereunder may be canceled by the Initial
Purchaser at or prior to delivery of and payment for the Additional Offered
Notes. Notice of such cancellation shall be given to the Company in writing, or
by telephone or facsimile confirmed in writing.

 



15

 

 

Section 8.                Indemnification and Contribution.

 

(a)                The Company and the Issuer, jointly and severally (each an
“indemnifying party” as such term is used in this Agreement), shall indemnify
and hold harmless the Initial Purchaser (whether acting as Initial Purchaser or
as placement agent with respect to any of the Additional Offered Notes), its
officers, directors, employees, agents and each person, if any, who controls the
Initial Purchaser within the meaning of either the Securities Act or the
Exchange Act and the affiliates of the Initial Purchaser (each an “indemnified
party” as such term is used in this Agreement) from and against any loss, claim,
damage or liability, joint or several, and any action in respect thereof, to
which any indemnified party may become subject, under the Securities Act or
Exchange Act or otherwise, insofar as such loss, claim, damage, liability or
action arises out of, or is based upon, any untrue statement or alleged untrue
statement of a material fact contained in any Offering Circular, any Additional
Offering Document, any “Referenced Information” (as defined in the Supplemental
Offering Circular) or the Time of Sale Information or arises out of, or is based
upon, the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein in light of the
circumstances under which they were made not misleading, and shall reimburse any
such indemnified party for any legal and other expenses incurred by such
indemnified party in investigating or defending or preparing to defend against
any such loss, claim, damage, liability or action; provided, however, that the
indemnifying parties shall not be liable to any such indemnified party in any
such case to the extent that any such loss, claim, damage, liability or action
arises out of, or is based upon, any untrue statement or alleged untrue
statement or omission or alleged omission made in the Time of Sale Information,
any Offering Circular or any Additional Offering Document in reliance upon and
in conformity with written information furnished to the Company by such
indemnified party specifically for inclusion therein. The foregoing indemnity is
in addition to any liability that the indemnifying parties may otherwise have to
any indemnified party. The indemnifying parties acknowledge that the statements
set forth in the Time of Sale Information and any Offering Circular relating to
the Initial Purchaser in the third and fourth sentence of the third paragraph on
page i of the Supplemental Offering Circular under the heading “Important Notice
Regarding the Additional Offered Notes” constitute the only written information
furnished to the Company by or on behalf of the indemnified parties specifically
for inclusion in the Time of Sale Information, any Offering Circular or any
Additional Offering Document.

 



16

 

 

(b)               Promptly after receipt by an indemnified party under this
Section 8 of notice of any claim or the commencement of any action, the
indemnified party shall, if a claim in respect thereof is to be made against an
indemnifying party under this Section 8, notify such indemnifying party in
writing of the claim or commencement of that action, provided, however, that the
failure to notify an indemnifying party shall not relieve such indemnifying
party from any liability that it may have to an indemnified party under this
Section 8, except to the extent that such indemnifying party has been materially
prejudiced by such failure and, provided, further, that the failure to notify an
indemnifying party shall not relieve such indemnifying party from any liability
that it may have to an indemnified party otherwise than under this Section 8. If
any such claim or action shall be brought against an indemnified party, and it
shall notify an indemnifying party thereof, such indemnifying party shall be
entitled to participate therein and, to the extent that it wishes, jointly with
any other similarly notified indemnifying party, to assume the defense thereof
with counsel reasonably satisfactory to such indemnified party. After notice
from any such indemnifying party or parties to the indemnified party or parties
of its or their election to assume the defense of such claim or action, any such
indemnifying party or parties shall not be liable to the indemnified party under
this Section 8 for any legal or other expenses subsequently incurred by the
indemnified party or parties in connection with the defense thereof; provided
that the indemnified party seeking such indemnity shall have the right to employ
counsel to represent it and any other indemnified party who may be subject to
liability arising out of any claim or action in respect of which indemnity may
be sought by an indemnified party against an indemnifying party under this
Section 8, if (i) in the reasonable judgment of counsel, there may be legal
defenses available to such indemnified party and any other indemnified party
different from or in addition to those available to the Company or the Issuer,
or there is an actual conflict of interest between it and any other indemnified
party, on one hand, and the Company or the Issuer, on the other, or (ii) the
Company or the Issuer shall fail to select counsel reasonably satisfactory to
such indemnified party or parties, and in such event the fees and expenses of
such separate counsel shall be paid by the Company and the Issuer. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened proceeding in respect
of which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party, unless such settlement (i)
does not include a statement as to, or admission of, fault, culpability or a
failure to act by or on behalf of any such indemnified party, and (ii) includes
an unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.

 

(c)                If the indemnification provided for in Section 8 shall for
any reason be unavailable to an indemnified party under subsection 8(a) hereof
in respect of any loss, claim, damage or liability, or any action in respect
thereof, referred to therein, then each indemnifying party shall, in lieu of
indemnifying such indemnified party, contribute to the amount paid or payable by
such indemnified party as a result of such loss, claim, damage or liability, or
action in respect thereof, (i) in such proportion as shall be appropriate to
reflect the relative benefits received by the Company and the Issuer on the one
hand (without duplication) and the Initial Purchaser on the other from the
offering and sale of the Additional Offered Notes or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company and the Issuer
on the one hand and the Initial Purchaser on the other with respect to the
statements or omissions that resulted in such loss, claim, damage or liability,
or action in respect thereof, as well as any other relevant equitable
considerations. The relative benefits received by the Company and the Issuer on
the one hand (without duplication) and the Initial Purchaser on the other with
respect to such offering shall be deemed to be in the same proportion as the
total net proceeds from the offering and sale of the Additional Offered Notes
(before deducting expenses) received by the Company and the Issuer bear (without
duplication) to the total fees actually received by the Initial Purchaser with
respect to such offering and sale. The relative fault shall be determined by
reference to whether the untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Company and the Issuer or by the Initial Purchaser, the intent
of the parties and their relative knowledge, access to information and

 



17

 

 

opportunity to correct or prevent such statement or omission. The Company, the
Issuer and the Initial Purchaser agree that it would not be just and equitable
if contributions pursuant to this subsection 8(c) were to be determined by pro
rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, damage or
liability, or action in respect thereof, referred to above in this subsection
8(c) shall be deemed to include, for purposes of this subsection 8(c), any legal
or other expenses reasonably incurred by such indemnified party in connection
with investigating or defending any such action or claim. Notwithstanding the
provisions of this subsection 8(c), the Initial Purchaser shall not be required
to contribute any amount in excess of the aggregate fee actually paid to the
Initial Purchaser with respect to the offering of the Additional Offered Notes.
No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

 

(d)               The indemnity agreements contained in this Section 8 shall
survive the delivery of the Additional Offered Notes, and the provisions of this
Section 8 shall remain in full force and effect, regardless of any termination
or cancellation of this Agreement or any investigation made by or on behalf of
any indemnified party.

 

(e)                Notwithstanding any other provision in this Section 8, no
party shall be entitled to indemnification or contribution under this Agreement
in violation of Section 17(i) of the 1940 Act.

 

Section 9.                Termination.

 

This Agreement shall be subject to termination in the absolute discretion of the
Initial Purchaser, by notice given to the Company prior to delivery of and
payment for the Additional Offered Notes, if prior to such time (i) trading in
securities generally on the New York Stock Exchange shall have been suspended or
materially limited or any setting of minimum prices for trading on such exchange
shall have occurred, (ii) there shall have been, since the respective dates as
of which information is given in the Time of Sale Information or the
Supplemental Offering Circular, any material adverse change in the condition,
financial or otherwise, or in the properties (including, without limitation, the
Collateral Obligations) or the earnings, business affairs or business prospects
of the Company, the Issuer or the Collateral Manager, whether or not arising in
the ordinary course of business, that is so material and adverse, in the
reasonable judgment of the Initial Purchaser, as to make it impractical or
inadvisable to market the Additional Offered Notes; (iii) a general moratorium
on commercial banking activities in New York shall have been declared by either
U.S. federal or New York State authorities, or (iv) there shall have occurred
any material outbreak or escalation of hostilities or other calamity or crises
the effect of which on the financial markets of the United States is such as to
make it, in the reasonable judgment of the Initial Purchaser, impracticable or
inadvisable to market the Additional Offered Notes.

 



18

 

 

Section 10.            Severability Clause.

 

Any part, provision, representation, or warranty of this Agreement which is
prohibited or is held to be void or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.

 

Section 11.            Notices.

 

All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
overnight mail, certified mail or registered mail, postage prepaid and effective
only upon receipt and if sent to the Initial Purchaser, will be delivered to
Guggenheim Securities, LLC, 135 East 57th Street, 7th Floor, New York, New York
10022, Attention: Chief Operating Officer and to Guggenheim Securities, LLC, 135
East 57th Street, 7th Floor, New York, New York 10022, Attention: General
Counsel; or if sent to the Company or the Issuer will be delivered to such party
c/o TICC Capital Corp., 8 Sound Shore Drive, Suite 255, Greenwich, CT 06830,
Attention: Saul Rosenthal, facsimile No. (203) 983-5290.

 

Section 12.            Representations and Indemnities to Survive.

 

The respective agreements, representations, warranties, indemnities and other
statements of the Company, the Issuer and their respective officers and of the
Initial Purchaser set forth in or made pursuant to this Agreement will remain in
full force and effect, regardless of any investigation made by or on behalf of
the Initial Purchaser, the Company, the Issuer or any indemnified party referred
to in Section 8 of this Agreement, and will survive delivery of and payment for
the Additional Offered Notes.

 

Section 13.            Successors.

 

This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective successors by merger, consolidation or acquisition
of their assets substantially as an entity and each indemnified party referred
to in Section 8 of this Agreement and, except as specifically set forth herein,
no other person will have any right or obligation hereunder.

 

Section 14.            Applicable Law.

 

(a)                THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT OTHERWISE
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).

 

(b)               EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 14(b).

 



19

 

 

(c)                ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
MAY BE BROUGHT IN THE COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON—EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH SUCH PARTY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO.

 

Section 15.            Counterparts, Etc.

 

This Agreement supersedes all prior or contemporaneous agreements and
understandings relating to the subject matter hereof. Neither this Agreement nor
any term hereof may be changed, waived, discharged or terminated except by a
writing signed by the party against whom enforcement of such change, waiver,
discharge or termination is sought. This Agreement may be signed in any number
of counterparts each of which shall be deemed an original, which taken together
shall constitute one and the same instrument.

 

Section 16.            No Petition; Limited Recourse.

 

(a)                The Initial Purchaser covenants and agrees that, prior to the
date that is one year and one day (or such longer preference period as shall
then be in effect plus one day) after the payment in full of each Class of Notes
rated by any Rating Agency, it will not institute against the Issuer or join any
other Person in instituting against the Issuer any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceedings
under the laws of the United States or any state of the United States.

 

(b)               Notwithstanding anything to the contrary herein, the
obligations of the Issuer hereunder are limited recourse obligations of the
Issuer, payable solely from the Assets securing the Notes, and following the
exhaustion of such Assets, any claims of the Initial Purchaser hereunder against
the Issuer shall be extinguished. All payments by the Issuer to the Initial
Purchaser hereunder shall be made subject to and in accordance with the Priority
of Payments set forth in the Indenture.

 

(c)                This Section 16 will survive the termination of this
Agreement.

 



20

 

 

Section 17.            Arm’s-Length Transaction; Other Transactions.

 

(a)                Each of the Company and the Issuer acknowledges and agrees
that (i) the purchase and sale of the Additional Offered Notes pursuant to this
Agreement, including the determination of the offering price of the Additional
Offered Notes and any related discounts and commissions, is an arm’s-length
commercial transaction between the Issuer, on the one hand, and the Initial
Purchaser, on the other hand, (ii) in connection with the offering contemplated
hereby and the process leading to such transaction, the Initial Purchaser is and
has been acting solely as a principal and is not an agent or fiduciary of the
Issuer or the Company or any of their respective equity holders, creditors,
employees or any other party, (iii) the Initial Purchaser has not assumed and
will not assume an advisory or fiduciary responsibility in favor of the Issuer
or the Company with respect to the offering contemplated hereby or the process
leading thereto (irrespective of whether the Initial Purchaser has advised or is
currently advising any of the Issuer or the Company on other matters) and the
Initial Purchaser has no obligation to any of the Issuer or the Company with
respect to the offering contemplated hereby, except the obligations expressly
set forth in this Agreement, and (iv) the Initial Purchaser has not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby and each of the Issuer and the Company has consulted its own
legal, accounting, regulatory and tax advisors to the extent it deemed
appropriate.

 

(b)               Each of the Company and the Issuer acknowledges and agrees
that the Initial Purchaser and its Affiliates may presently have and may in the
future have investment and commercial banking, trust and other relationships
with parties other than the Company and the Issuer, which parties may have
interests with respect to the purchase and sale of the Additional Offered Notes.
Although the Initial Purchaser in the course of such other relationships may
acquire information about the purchase and sale of the Additional Offered Notes,
potential purchasers of the Additional Offered Notes or such other parties, the
Initial Purchaser shall not have any obligation to disclose such information to
any of the Company or the Issuer. Furthermore, each of the Company and the
Issuer acknowledges that the Initial Purchaser may have fiduciary or other
relationships whereby the Initial Purchaser may exercise voting power over
securities of various persons, which securities may from time to time include
securities of any of the Company or the Issuer or their respective Affiliates or
of potential purchasers. Each of the Company and the Issuer acknowledges that
the Initial Purchaser may exercise such powers and otherwise perform any
functions in connection with such fiduciary or other relationships without
regard to its relationship to the Company or the Issuer hereunder.

 

[REST OF PAGE INTENTIONALLY LEFT BLANK]

 

21

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the undersigned a counterpart hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the
Company, the Issuer and the Initial Purchaser.

 

Very truly yours,

 

TICC CAPITAL CORP.

 

 

By: __________________________
Name: ____________________
Title: _____________________

S-1

 

TICC CLO 2012-1 LLC

 

 

By: TICC Capital Corp., its designated manager



 

 

By: __________________________
Name: _____________________
Title: ______________________

 

S-2

 

The foregoing Agreement is hereby confirmed and
accepted as of the date first above written.

 

GUGGENHEIM SECURITIES, LLC,
as the Initial Purchaser

 

 

By: _______________________________
Name: _____________________________
Title: ______________________________

S-3

 

SCHEDULE I

 

Class of Notes Principal Amount A-1 $44,000,000 B-1 $5,000,000 C-1 $5,750,000
D-1 $5,250,000

 

 



Sch. I-1

